Case 3:19-cv-00492-TAD-KLH Document 51 Filed 04/15/20 Page 1 of 1 PageID #: 572



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION


 CEASAR SMITH                                          CASE NO. 3:19-CV-00492

 VERSUS                                                JUDGE TERRY A. DOUGHTY

 GE HEALTHCARE INC ET AL                               MAG. JUDGE KAREN L. HAYES


                                           JUDGMENT

        The Report and Recommendation [Doc. No. 50] of the Magistrate Judge having been

 considered, no objections having been filed, and finding that same is supported by the law and

 the record in this matter,

        IT IS ORDERED, ADJUDGED AND DECREED that General Electric Company and

 GE Healthcare, Inc.’s motions to dismiss [Doc. Nos. 33 and 43] are GRANTED, and that

 plaintiff’s design defect claim, the failure-to-warn claim, and the breach of express warranty

 claim as it relates to the claim gadolinium is eliminated from the body are hereby DISMISSED,

 WITH PREJUDICE, reserving only plaintiff’s claim for breach of an express warranty that

 gadolinium does not cross the blood-brain barrier.

        THUS DONE AND SIGNED this 15th day of April, 2020, in Monroe, Louisiana.




                                                      __________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
